Title: To James Madison from James Monroe, 5 February 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Feby 5. 1802
I enclosed you today from the council chamber a copy of my correspondence with the bankers relative to the 120,000 dolrs. remitted by the late Secry of the Treasury to me at Paris for them, intending to write you fully this afternoon on that & some other subjects, but am prevented by compy. I have the original letters of the bankers, and other papers referr’d to in that correspondence, which I will send forward if necessary. I communicated all the material parts of these heretofore to the secry. of the Treasury, with the evidence furnished by Mr. Skipwith to suppt. his claim on acct. of the money which he lost by robbery. Mr. Walcott refused to allow his claim on acct. of some private engagmt., as he stated, between him and Mr. Swan relative to the bill of the latter. A copy of his letters, and my communications, including the documents relative to the loss of the money may be had of the Treasury department. I cod. never impose on you the burden of perusing that correspondence on acct. of its length, tho’ it was one of those incidents to wh. yr. attention was drawn by some benevolent remarks respecting me which escaped the Secry. before the rect. of the documents. You will now see how much trouble that affr. gave me, at a time when my mind was sufficiently harrassed with other cares. The money was I think abt. 7. weeks in the hands of Mr. Skipwith, detained by causes sufficiently shewn by the papers. The acct. of the loss does not appear in the correspondence with the bankers because I prevailed on Mr. Sk: to send the whole sum rather than go into any discussion with them on that subject, relying on the justice of the govt. to reimburse him. I do not know in what form or on what principle the reference is to you. I understand it is to report. If so I hope it will suit you to make a detailed report of the transaction, calling on Mr. Walcott to state any objections & to explain his own conduct in it. It is impossible for a transaction to rest on a more perfect basis of integrity, nor are there many incidents connected with my mission which unfold more fully the spirit of those under whom I acted. I do not wish yr. report to go to any thing of that kind, but simply to state the facts which belong to the subject, giving Mr. Walcott an opportunity to object if he thinks fit. Yr. friend & servt
Jas Monroe
 

   RC (NN: Monroe Papers). Cover marked private by Monroe. Addressee not indicated.


   Letters not found. Monroe had already sent JM at least two copies of this correspondence (see Monroe to JM, 5 July and 1 Aug. 1796, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:379–80 n. 13, 383).


   On 19 Jan. a memorial from Fulwar Skipwith seeking a settlement of his accounts was presented to the House and referred to JM with instructions to examine it and report his opinion, which he did on 6 Apr. Skipwith’s claim was complicated by his inclusion of a request for reimbursement for funds he advanced to cover the value of silver ingots belonging to the U.S. that had been stolen from the American consulate in Paris on 22 Nov. 1795. Federalists accused Monroe of complicity in the incident (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 425–26; National Intelligencer, 22 Jan. 1802; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 268–72; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:302, 304 n. 4, 382, 383–84).

